IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0847
                            Filed September 17, 2014


IN THE INTEREST OF J.H.,
Minor Child,

J.H., Father,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Dallas County, Virginia Cobb,

District Associate Judge.



       A father appeals the termination of his parental rights to his son, born in

2008. AFFIRMED.



       Jesse A. Macro of Gaudineer & George, L.L.P., West Des Moines, for

appellant father.

       Thomas J. Miller, Attorney General, Janet L. Hoffman, Assistant Attorney

General, Wayne Reisetter, County Attorney, and Sean Weiser, Assistant County

Attorney, for appellee State.

       Kayla Stratton of the Des Moines Juvenile Public Defender, Des Moines,

attorney and guardian ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                         2


VAITHESWARAN, P.J.

        A father appeals the termination of his parental rights to his son, born in

2008.     He contends the Department of Human Services failed to make

reasonable efforts towards reunification.

   I. Background Facts and Proceedings

        The child was removed from the parents’ custody in 2010, based on

substance abuse and domestic violence. He remained out of the father’s care for

over three years. During that period, the father spent a significant portion of time

in jail or prison. He was most recently released just two months before the

termination hearing.

        Following the hearing, the district court terminated the father’s parental

rights pursuant to Iowa Code sections 232.116(e) (requiring proof of several

elements including proof that parent failed to maintain significant and meaningful

contact with the child); and (f) (requiring proof of several elements including proof

that child could not be returned to parent’s custody). Iowa Code §§ 232.116(e),

(f) (2013). The father appealed.

   II. Reasonable Efforts

        The department has an obligation to “make every reasonable effort to

return the child to the child’s home as quickly as possible consistent with the best

interests of the child.” Iowa Code § 232.102(7). The concept includes “visitation

designed to facilitate reunification while providing adequate protection for the

child.” In re C.B., 611 N.W.2d 489, 493 (Iowa 2000).

        The district court addressed the department’s reasonable efforts obligation

as follows:
                                          3


       [The father] claims that reasonable efforts have not been made to
       reunify him with his son. He claims that he has not been permitted
       to have family interactions with [the child] for a significant period of
       time, and that he has written letters which have not been delivered
       to his son. [The father], however, also acknowledged in writing to
       the court that he has not done what has been asked of him,
       although he claims he could not afford treatment, or tried and was
       turned away. He was offered individual therapy, substance abuse
       treatment, mental health treatment and anger management
       treatment. The court finds that reasonable efforts to reunify were
       provided.

On our de novo review, we are less sanguine about the department’s

reunification efforts.

       The department social worker overseeing the case admitted she did

nothing to facilitate reunification while the father was incarcerated.      Her only

reason for declining to afford services during these periods was that the agency

was not requested to do so.

       The department’s reasonable efforts obligation is not triggered by a

request. Although a parent is required to seek new and different services if the

original services are deemed inadequate, the department’s duty to work towards

reunification of parent and child begins at the moment of removal and continues

through termination, unless statutorily waived. In re C.B., 611 N.W.2d at 492-93

(stating concept “covers both the efforts to prevent and eliminate the need for

removal” and stating several termination provisions contain “a common element

which implicates the reasonable effort requirement”). While incarceration may

render the provision of services more difficult, it does not absolve the department

of the obligation to make reasonable reunification efforts. See In re S.J., 620

N.W.2d 522, 525 (Iowa Ct. App. 2000). Notably, the obligation was a substantive

requirement of both statutory grounds on which the district court relied in
                                         4

terminating the father’s parental rights. See Iowa Code §§ 232.116(1)(e), (f).

For these reasons, the department could and should have tried to address the

concerns that led to the removal of the child, even when the father was behind

bars.

        While the department shirked its responsibilities to the father during his

periods of incarceration, we nonetheless conclude the agency minimally satisfied

its statutory mandate by paying for a psychosocial evaluation and by facilitating

the father’s participation in a drug treatment program.

        That said, we are troubled by the refusal of the child’s therapist to

recommend any contact between the father and child, including supervised visits

or correspondence, which the father agreed to send to the department for pre-

screening. Her rationale essentially boiled down to “once a bad parent always a

bad parent,” a view that is inconsistent with the department’s statutory

reunification obligation. The department was remiss in unquestionably accepting

her opinion. But, in the end, the department’s decision to deny contact was

based on the father’s established past conduct, which revealed he was not a safe

person to be around the child. The department summarized the safety concerns

as follows:

        [The father’s] involvement has been very sporadic with [the child].
        He has disengaged from [the child’s] life on several occasions since
        DHS became involved in 2010. The[r]e are times when [father]
        admits to using chemical[s] again, not taking his medication, and
        not being able to work or find a place to live on a consistent basis.
        [The father] reports he is now homeless following a protective order
        forcing him out of his mother’s home. . . .

        [The father] has a history of violence. He has a pending domestic
        violence charge where he is alleged to have assaulted a cousin that
        was living in his Mom’s home with him. [The child] is not safe to be
                                         5


      around his father at this time. [The father] can lapse into anger
      easily.

These concerns required a limitation of contact between father and child. See

S.J., 620 N.W.2d at 526 (holding "While a once unfit parent may not

automatically be deemed unfit, a parent may not wipe the slate clean merely by

professing a desire to do so.      We have considered a parent's arrests and

incarcerations in determining whether return of a child to a parent would result in

harm.").

      Significantly, the father only began to correspond with the child shortly

before the termination hearing. By this time, three years had elapsed since the

child’s removal, and the State had filed its petition to terminate parental rights.

Under these circumstances, we conclude the department’s decision to rely on the

therapist’s no-contact recommendation is not a violation of its reasonable efforts

mandate.

      We affirm the termination of the father’s parental rights to his child.

      AFFIRMED.